Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                               Case No. _________________________

  REYNA BONILLA, and other similarly                  )
  situated individuals,                               )
                                                      )
                   Plaintiff(s),                      )
                                                      )
  v.                                                  )
                                                      )
  A.R. PRODUCE & TRUCKING                             )
  CORPORATION and ANA MARTINEZ,                       )
                                                      )
                   Defendants.                        )
                                                      )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs, REYNA BONILLA (“Plaintiff”) and other similarly situated individuals, sue the

  Defendants, A.R. PRODUCE & TRUCKING CORPORATION and ANA MARTINEZ

  (collectively the “Defendants”) and allege:

                                          JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages under the

  laws of the United States. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

  U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                                VENUE

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                      www.saenzanderson.com
                                                                                                     1
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 2 of 8




          3.      A.R. PRODUCE & TRUCKING CORPORATION (the “Corporate Defendant”)

  and ANA MARTINEZ (the “Individual Defendant”), are a Florida company and a Florida resident,

  respectively, having their main place of business in Miami-Dade County, Florida, where Plaintiff

  worked for Defendants, and at all times material hereto were and are engaged in interstate

  commerce. The Individual Defendant, upon information and belief, resides in Miami-Dade,

  Florida.

                         COUNT I: WAGE AND HOUR VIOLATION BY
                  A.R. PRODUCE & TRUCKING CORPORATION (OVERTIME)

          4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

  above as if set out in full herein.

          5.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

  damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

  specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

  shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

  receives compensation for his employment in excess of the hours above-specified at a rate not less

  than one and a half times the regular rate at which he is employed.”

          6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

  operates as an organization which sells and/or markets its services and/or goods to customers from

  throughout the United States and also provides its services for goods sold and transported from




                                        www.saenzanderson.com
                                                                                                    2
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 3 of 8




  across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

  state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees. Upon information and

  belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

  excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

  and those similarly situated was and/or is engaged in interstate commerce for the Corporate

  Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

  The Corporate Defendant is a food packing and transportation company and, through its business

  activity, affects interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise

  affects interstate commerce. Plaintiff was employed by the Corporate Defendant as a labor worker

  for the Corporate Defendant’s business.

         8.      While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 60 hours per week without being compensated at the rate of not less than one and one

  half times the regular rate at which he was employed. Plaintiff was employed as a labor worker,

  performing the same or similar duties as that of those other similarly situated individuals whom

  Plaintiff observed working in excess of 40 hours per week without overtime compensation.




                                       www.saenzanderson.com
                                                                                                     3
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 4 of 8




          9.     Plaintiff worked for the Corporate Defendant from approximately 03/08/2018 to

  09/11/2019. In total, Plaintiff worked approximately 79 compensable weeks under the Act, or 79

  compensable weeks if we count 3 years back from the filing of the instant action.

          10.    The Corporate Defendant paid Plaintiff on average approximately $8.5 per per

  hour.

          11.    However, the Corporate Defendant did not properly compensate Plaintiff for hours

  that Plaintiff worked in excess of 40 per week.

          12.    Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years back from the date of the filing of this Complaint.

          13.    Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

  follows:

                                                                    CACULATION - HOURLY
   START DATE FOR COMPENSABLE WEEKS                                                          3/8/2018
   END DATE FOR COMPENSABLE WEEKS                                                           9/11/2019
   TOTAL COMPENSABLE WEEKS                                                              78.85714286
   HOURLY RATE                                                      $                       8.50
   HOURS WORKED                                                                                       60
   OVERTIME RATE                                                    $                       4.25
   OVERTIME HOURS WORKED                                                                              20
   OVERTIME (ACTUAL DAMAGES)                                        $                  6,702.86
   OVERTIME (LIQUIDATED DAMAGES)                                    $                   6,702.86
                                                                    $                  13,405.71,
   TOTAL DAMAGES                                                    plus attorney’s fees and costs.




                                      www.saenzanderson.com
                                                                                                           4
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 5 of 8




         14.     At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendant who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendant and were not paid time and one half

  of their regular rate of pay for all overtime hours worked in excess of forty.

         15.     The Corporate Defendant knew and/or showed reckless disregard of the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages. The Corporate Defendant

  never posted any notice, as required by Federal Law, to inform employees of their federal rights

  to overtime and minimum wage payments.

         16.     The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         17.     Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.




                                       www.saenzanderson.com
                                                                                                     5
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 6 of 8




                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

          A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief as this Court deems equitable and just.

                                            JURY DEMAND

          Plaintiff and those similarly situated demand trial by jury of all issues so triable as of right.

                            COUNT II: WAGE AND HOUR VIOLATION BY
                                 ANA MARTINEZ (OVERTIME)

          18.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17

  above as if set out in full herein.

          19.      At the times mentioned, the Individual Defendant was, and is now, the Owner

  and/or Officer of the Corporate Defendant. The Individual Defendant was an employer of Plaintiff

  and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

  in that this defendant acted directly or indirectly in the interests of the Corporate Defendant in

  relation to the employees of the Corporate Defendant, including Plaintiff and others similarly

  situated. The Individual Defendant had operational control of the Corporate Defendant, was




                                         www.saenzanderson.com
                                                                                                         6
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 7 of 8




  involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with her work

  schedule, and is jointly liable for Plaintiff’s damages.

         20.      The Individual Defendant is and was at all times relevant a person in control of the

  Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

  not to compensate) its employees in accordance with the Act.

         21.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and remains

  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         22.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

               Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.




                                        www.saenzanderson.com
                                                                                                      7
Case 1:21-cv-20290-XXXX Document 1 Entered on FLSD Docket 01/22/2021 Page 8 of 8




  Dated: January 22, 2021.
                                           Respectfully submitted,

                                           By:__/s/ Tanesha Blye
                                           Tanesha Blye, Esquire
                                           Fla. Bar No.: 0738158
                                           Email: tblye@saenzanderson.com
                                           Aron Smukler, Esquire
                                           Fla. Bar No.: 297779
                                           Email: asmukler@saenzanderson.com
                                           R. Martin Saenz, Esquire
                                           Fla. Bar No.: 0640166
                                           Email: msaenz@saenzanderson.com

                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiff




                              www.saenzanderson.com
                                                                               8
